Citation Nr: 1524973	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1.  Entitlement to service connection for bowel incontinence.

2.  Entitlement to service connection for bladder incontinence.

3.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970 and October 1970 to April 1974, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran presented sworn testimony at a hearing before the undersigned in March 2015.  A transcript of that hearing is of record.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The Veteran's claim of entitlement to automobile and adaptive equipment or for adaptive equipment only was originally denied in a March 2007 rating decision; however, new evidence was associated with the claims file within one year of its issuance.  Thus, the March 2007 rating decision did not become final, and is on appeal.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

The issues of service connection for a right shoulder disorder, to include as secondary to a service-connected back disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2015, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claims of service connection for bowel and bladder incontinence.

2.  The Veteran is not service connected for a disability manifested by: loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes or a severe burn injury; nor is he service connected for disability manifested by ankylosis of one or both knees or one or both hips.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claim of service connection for bowel incontinence.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claim of service connection for bladder incontinence.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for entitlement to automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  The duty to notify was satisfied by way of letters sent to the Veteran in January 2007 and May 2008.  The duty to assist has also been met, as the Veteran's service personnel records, service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was not afforded a VA examination or opinion in connection with his claim of entitlement to automobile and adaptive equipment or adaptive equipment only; however, an opinion is not necessary to decide the claims in this case.  As will be explained, there is no evidence that the Veteran suffered from loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe bun injury or ankylosis of one or both knees or one or both hips at any point during the appeal period.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination in support of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Moreover, the Veteran had the opportunity to present testimony at the March 2015 Board hearing.  During the hearing, the Veterans Law Judge clarified the issues on appeal, explained the applicable concepts, and suggested the submission of evidence or argument to support the Veteran's claim.  The actions of the Veterans Law Judge comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Withdrawn Claims

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the March 2015 hearing before the Board, the Veteran withdrew his appeal in connection with claims of service connection for bowel and bladder incontinence.  See Hearing Tr. at 5.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.

III.  Entitlement to Automobile and Adaptive Equipment/Adaptive Equipment Only

The Veteran contends that he is entitled to automobile and adaptive equipment or for adaptive equipment only because he needs the equipment to transport his electric scooter.  See June 2010 Written Statement; see also Hearing Tr. at 13.  

In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance, the Veteran must have a service-connected disability which includes one of the following:  loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or a severe burn injury.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2014).  

The term "permanent loss of use," is not defined in 38 C.F.R. § 3.808, but the term "loss of use of a hand or foot" is defined elsewhere as existing when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  

Permanent impairment of vision of both eyes includes central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/2000 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  38 C.F.R. § 3.808(b)(3).

Severe burn injury includes deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.  38 C.F.R. § 3.808(b)(4).

In the event that the Veteran does not meet the criteria for financial assistance in purchasing an automobile or other conveyance, if he has ankylosis of one or both knees or one or both hips due to a service-connected disability, entitlement to adaptive equipment eligibility only is established.  38 U.S.C.A. § 3902(b)(2) (West 2014); 38 C.F.R. § 3.808(b)(iv) (2014).
  
The evidence of record shows that the Veteran does not meet the criteria for the benefit sought because he is not presently service connected for a disability manifested by loss or permanent loss of use of one or both hands or feet, permanent impairment of vision of both eyes as defined above, or ankylosis of one or both knees or one or both hips.  The Veteran has not suffered an amputation of a hand or foot.  During VA examinations performed June 2004, April 2008 and September 2010, the examiners found that the Veteran had mobility issues that required him to use a cane or brace to ambulate; nevertheless, the examiners found that he was able to walk, and did not find that he had permanent loss of use of either foot.  A February 2009 VA medical record shows that the Veteran experienced difficulty grasping objects; however, there is no indication in any medical record or VA examination report that he exhibits a permanent loss of use of either hand.  The Veteran's medical records show that he has reduced vision, but not to the degree specified above.  See August 2012 VA Optometry Record.  There is no evidence that the Veteran has a severe burn injury as defined in the regulation.  Finally, there is no evidence that he has ankylosis in either of his knees or his hips.  Significantly, the Veteran himself testified that he can still use his feet and hands, and his representative conceded that he does not meet the criteria as set forth above.  See Hearing Tr. at 15-17.  In light of these facts, the Board finds that he is not entitled to financial assistance in the purchase of automobile and adaptive equipment, or for adaptive equipment only.  

While the Board is sympathetic to the difficulties experienced by the Veteran as related in his written statements and hearing testimony, absent evidence demonstrating that he has a qualifying service-connected disability, the claim for financial assistance in the purchase of automobile and adaptive equipment, or for adaptive equipment only, must be denied.


ORDER

The appeal regarding the claim of service connection for bowel incontinence is dismissed.

The appeal regarding the claim of service connection for bladder incontinence is dismissed.

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.  


REMAND

The Veteran's claim of entitlement to service connection for a right shoulder disorder is remanded to provide him with a VA examination.  The Veteran was diagnosed with right shoulder chronic impingement syndrome and underwent surgery in June 2007.  Although his STRs are silent as to any complaints of right shoulder problems in service, the Veteran testified that he injured his shoulder in the same accident in which he incurred his service-connected back disability.  See Hearing Tr. at 8.  He also testified that he has experienced recurring right shoulder symptoms that have gotten progressively worse since his separation from service.  See id at 8-11.  Thus, a VA examination is warranted to determine the nature and etiology of his current right shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's right shoulder disorder from May 2014 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right shoulder symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding medical records, schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his right shoulder disorder.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted. 

The examiner should identify any and all disorders found pertaining to the Veteran's right shoulder.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed right shoulder disorder was (1) incurred in or related to service, or (2) caused or aggravated by any one or more of the Veteran's service-connected disabilities, including his service-connected L1 compression fracture with traumatic arthritis, status post laminectomy.

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

In making his or her determination, the examiner must specifically consider and address the competent lay statements of the Veteran concerning the injuries he sustained during service and his reported ongoing right shoulder symptoms after his separation from service.

A complete rationale should be provided for any opinion stated.  

If the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the remanded issue.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


